DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
Applicant’s arguments regarding the drawing objections have been considered and are persuasive. The drawings filed 16 November 2020 are acceptable.

Claim Objections
Claim 6 is objected to because it recites “ an initial position” when it appears it should recite “an indexed position” to be consistent with the specification.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2010/0230950 hereinafter “Williams”) in view of Matkovich (US 2002/0093 192). For portions of the rejection, please refer to the annotated fig. 20 of Williams below: 

    PNG
    media_image1.png
    653
    570
    media_image1.png
    Greyscale

In regards to claim 1, Williams discloses a first aseptic coupling device (114) for coupling to a second aseptic coupling device, the first aseptic coupling device comprising:
a first main body (201) defining a first longitudinal axis, a first face, and a first fluid passage therethrough;
a first sealing member (532) received at least partially within the first main body;
a first membrane (204) attached to the first face of the first main body to cover the first sealing member; and
a first handle (520) attached to the first membrane, the first handle defining an open area (see annotated fig. above) configured to receive a finger of a user while the finger extends parallel to the first longitudinal axis, the open area at least partially bordered by an exposed edge of the fist handle against which the finger of the user can apply a force to detach the first membrane from the first face while the finger is in the open area (fig. above shows this capability).
Williams does not disclose the first membrane is folded over such that the first membrane will roll on itself and detach from the first face as the first membrane is pulled away from the first main body.
However, Matkovich teaches a similar aseptic coupling device comprising a first membrane (170a) that is folded over (see fig. 5a, layer 178a) such that the first membrane will roll on itself and detach from the first face as the first membrane is pulled away from the first main body (see at least paragraph [0055].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the membrane as a folded membrane, in order to have a surface that protects the inner layer from even the exposed contamination surface, as taught by Matkovich at paragraph [0059].
In regards to claim 2, Williams further discloses a locking ring (202) configured to couple the first aseptic coupling device to the second aseptic coupling device, the locking ring being rotatable about the first main body to an intermediate position in which the first sealing member is compressed sufficiently to form a seal with a mating second sealing member of the second aseptic coupling device while still allowing the first membrane to be removed (While the first device 114 is inserted into device 124, the locking ring can be rotated until there is some initial compression, but not to the point where the compression is enough to allow removal of the membranes), the locking ring also being rotatable about the first main body from the intermediate position to a secured position in which rotation of the locking ring in the reverse direction is prevented (Once membranes 204, 206 are removed, locking ring 202 is rotated (stage 1106) in direction 508 so that barbs 203 enter locking portions 904 of channels 306...”’).
In regards to claim 3, Williams further discloses the first handle defines an aperture (hole that houses 208) and the exposed edge is a portion of first handle that defines the aperture (shown in fig. 8), and wherein the first handle includes an attachment member (208) by which the first handle is connectable to a second handle of the second aseptic coupling device.
In regards to claim 4, Williams further discloses when the locking ring is in the secured position, the first sealing member is compressed against the mating second sealing member of the second aseptic coupling device with greater compressive force than in the intermediate position (see paragraph [0071)).
In regards to claim 5, Williams further discloses a ring adapter (506) rotatable about the first main body, wherein the locking ring is coupled to the ring adapter.
In regards to claim 6, Williams further discloses an indexing feature (203) that indexes a rotational position of the locking ring to an “initial position” (position when barbs 203 are in inlet positions 902 as described in paragraph [0069]) on the first main body.
In regards to claim 7, Williams further discloses the engagement of the first aseptic coupling device to the second aseptic coupling device is only possible when the locking ring is in the initial position (shown in figs. 2 and 4 and paragraph [0069]).
In regards to claim 8, Williams discloses a second aseptic coupling device (124) for coupling to a first aseptic coupling device, the second aseptic coupling device comprising:
a second main body defining a second longitudinal axis, a termination end, and an opposite end comprising a second face, the second main body defining a second fluid passage extending longitudinally therethrough between the termination end and the second face;
a second sealing member (533) received partially within the second main body and extending partially outside the second main body beyond the second face;
a second membrane (206) coupled to the second face to cover the second sealing member,
a second handle (552) attached to the second membrane, the second handle defining an open area (see annotated fig. above) configured to receive a finger of a user while the finger extends parallel to the second longitudinal axis,  the open area at least partially bordered by an exposed edge of the second handle against which the finger of the user can apply a force to detach the second membrane from the second face while the finger is in the open area; and
one or more second stand-off protrusions (313) extending from the second face to limit movement between the first aseptic device and the second aseptic device.
Williams does not disclose the second membrane is folded over such that the first membrane will roll on itself and detach from the first face as the first membrane is pulled away from the first main body.
However, Matkovich teaches a similar aseptic coupling device comprising a membrane (170a) that is folded over (see fig. 5a, layer 178a) such that the first membrane will roll on itself and detach from the first face as the first membrane is pulled away from the first main body (see at least paragraph [0055].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the membrane as a folded membrane, in order to have a surface that protects the inner layer from even the exposed contamination surface, as taught by Matkovich at paragraph [0059].
In regards to claim 9, Williams further discloses two or more securing legs (806, 808) extending longitudinally beyond the second face and directionally away from the termination end, and wherein each of the securing legs includes a ramp surface (curved surface of face 802) extending from each of the securing legs.
In regards to claim 10, Williams further discloses a stop surface (809) extending from each of the securing legs and configured to engage with a locking ring of the first aseptic coupling device.
In regards to claim 11, Williams further discloses the second handle defines an aperture (hole that houses 210) and the exposed edge is a portion of second handle that defines the aperture.
In regards to claim 12, Williams further discloses the second handle includes an attachment member (210) by which the second handle is connectable to a first handle of the first aseptic coupling device.
In regards to claim 13, Williams discloses an aseptic coupling arrangement, comprising:
a first aseptic coupling device comprising: a
 first main body (201) defining a first longitudinal axis, a first face, and a first fluid passage therethrough; 
a first sealing member (532) received at least partially within the first main body;
a first membrane (204) coupled to the first face and covering the first sealing member; and 
a first handle (520) attached to the first membrane, the first handle defining a first open area configured to receive a finger of a user while the finger extends parallel to the first longitudinal axis, the first open area (see annotated fig. above)at least partially bordered by a first exposed edge of the first handle against which the finger of the user can apply a force to detach the first membrane from the first face while the finger is in the first open area; and
a second aseptic coupling (124) device comprising:
a second main body defining a second longitudinal axis, second face, and a second fluid passage therethrough;
a second sealing member (533) received at least partially within the second main body;
a second membrane (206) coupled to the second face to cover the second sealing member; and
a second handle (552) attached to the second membrane, the second handle defining a second open area (see annotated fig. above) configured to receive the finger of the user while the finger extends parallel to the second longitudinal axis, the second open area at least partially bordered by a second exposed edge of the second handle against which the finger of the user can apply a force to detach the second membrane from the second face.
Williams does not disclose the first membrane and second membrane are folded over such that the first membrane will roll on itself and detach from the first face as the first membrane is pulled away from the first main body.
However, Matkovich teaches a similar aseptic coupling device comprising a membrane (170a) that is folded over (see fig. 5a, layer 178a) such that the membrane will roll on itself and detach from the first face as the first membrane is pulled away from the first main body (see at least paragraph [0055].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the membrane as a folded membrane, in order to have a surface that protects the inner layer from even the exposed contamination surface, as taught by Matkovich at paragraph [0059].
In regards to claim 14, Williams further discloses the first aseptic coupling device further comprises a locking ring (202) that is rotatable about the first main body, wherein the second aseptic coupling device further comprises at least one stop member (809) configured to engage the locking ring, and wherein the locking ring is positionable in an initial position in which the first and second aseptic coupling devices can become engaged.
In regards to claim 15, Williams further discloses while the first and second aseptic coupling devices are engaged, the locking ring is rotatable in the forward direction from the initial position to an intermediate position in which the first and second sealing members are compressed sufficiently to form a seal while still allowing the first and second membranes to be removed (While the first device 114 is inserted into device 124, the locking ring can be rotated until there is some initial compression, but not to the point where the compression is enough to allow removal of the membrane).
In regards to claims 16 and 17, Williams further discloses the locking ring is rotatable in the forward direction from the intermediate position to a secured position in which rotation of the locking ring in the reverse direction is prevented (Once membranes 204, 206 are removed, locking ring 202 is rotated (stage 1106) in direction 508 so that barbs 203 enter locking portions 904 of channels 306...’’).
In regards to claim 18, Williams further discloses the first handle defines a first aperture (aperture that houses 208) and the first exposed edge is a portion of first handle that defines the first aperture.
In regards to claim 19, Williams further discloses the second handle defines a second aperture (aperture that houses 210) and the second exposed edge is a portion of second handle that defines the second aperture.
In regards to claim 20, Williams further discloses the first handle and the second handle each include an attachment member (208, 210) by which the first handle is connectable to the second handle.

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the amended language, see the rejection above which shows how this language is disclosed in Williams. It is further noted that a user would be able insert their index finger into the open area of Williams and bend it such that the tip of their finger is extending parallel to the first longitudinal axis. Therefore, Williams in view of Matkovich teaches all limitations of amended claims 1, 8, and 13. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679     
08/30/2022